UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7182


JEFFREY M. YOUNG-BEY,

                Plaintiff – Appellant,

          v.

A. LOGSTON, CO II; SGT. J. SMITH; C. M. CAMPBELL, Case
Manager; B. CASSIDY, Case Mngmt Supv.; WARDEN BOBBY
SHEARIN; STATE OF MARYLAND; M. FISHER, CO II; M. EMERICK,
CO II; C. PRICE, CO II; A. DURST, CO II; SGT. MCKENNY; C.
CAMPBELL; KEITH ARNOLD; M. SNYDER, CO II,

                Defendants – Appellees,

          and

FRANK B. BISHOP, Security Chief; TWELVE JOHN DOES,

                Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:11-cv-00536-JFM)


Submitted:   February 28, 2013              Decided:   March 29, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Jeffrey M. Young-Bey, Appellant Pro Se. Stephanie Judith Lane-
Weber, Assistant Attorney General, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Jeffrey Maurice Young-Bey appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2006) complaint.

We   have      reviewed    the    record     and       find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Young-Bey      v.     Logston,       No.    1:11-cv-00536-JFM         (D.   Md.

June 22,    2012).        We     also   deny     Young-Bey’s        motion   to    file   a

supplemental brief.            We dispense with oral argument because the

facts    and    legal     contentions      are     adequately       presented      in   the

materials       before    this    court    and     argument        would   not    aid   the

decisional process.

                                                                                  AFFIRMED




                                             3